Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In reference to the §101 rejection in the Office Action mailed 02/04/2021, the Examiner agrees with Applications arguments submitted on 04/05/2021 that in light of the amendments the claims no longer qualify as an abstract idea because they cannot be reasonably construed as being practically performed in the human mind and the claims are analogous to those found in SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295 (Fed. Cir. 2019). 
With regards to the §103 rejection, Applicants arguments that Rouillard does not identify whether one or more patterns represent typical or anomalous system behavior is found to be persuasive. Rouillard teaches finding a predetermined anomalous pattern (e.g. when the system receives less than 50 HTTP Get requests in an hours, pg. 17, or a horizontal port scan, pg. 22), but doesn’t actually teach identifying that the pattern represents typical or anomalous behavior. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W WATHEN whose telephone number is (571)270-5570.  The examiner can normally be reached on M-F 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. WATHEN
Primary Examiner
Art Unit 2198



/BRIAN W WATHEN/Primary Examiner, Art Unit 2198